         Case 1:16-cv-11666-LTS Document 102 Filed 02/26/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                               C.A. No. 16-CV-11666-LTS

EDWARD T. JONES,

       Plaintiff,

       v.

COMMONWEALTH OF MASSACHUSETTS, ET AL.,

       Defendants.




   DEFENDANTS’, LISA MITCHELL, MICHAEL DEVINE, AND JOHN CAMELO,
          RESPONSE TO MOTION TO WITHDRAW AS COUNSEL
                       (DOCUMENT NUMBER 101)


       Defendants filed this Response to Motion to Withdraw as Counsel (Document Number

101). The reasons for this Response are as follows:

       1. The defendants do not oppose the Motion to Withdraw as Counsel, but wanted the

            Court to be aware of several issues that arise with its filing.

       2. Plaintiff’s deposition was scheduled for March 5, 2019, to take place at Old Colony

            Correctional Center. In light of the Motion to Withdraw, the deposition has been

            postponed to an undetermined date. Plaintiff’s deposition is necessary in order for the

            defendants to file a Motion for Summary Judgment. The Court at the January 16,

            2019 Status Conference set a June 3, 2019 deadline for filing of Motions for

            Summary Judgment. The defendants request that after the Court rules on the Motion

            to Withdraw, that new deadlines be set.
        Case 1:16-cv-11666-LTS Document 102 Filed 02/26/19 Page 2 of 3




      3. In responding to plaintiff’s discovery requests, defendants have provided documents

          to plaintiffs’ counsel. Some of those documents were provided to plaintiff’s counsel

          pursuant to the Court’s Order allowing Plaintiff’s Motion for Access to CORI

          Records. See Documents Numbers 94-95. Such documents contain information about

          another inmate; plaintiff would not be allowed to possess these documents at Old

          Colony Correctional Center if he becomes pro se. In addition, there were several

          depositions conducted in this case. The transcripts of these depositions may have to

          be redacted of CORI information of other inmates before they are provided to

          plaintiff, if he becomes pro se in this case.



      WHEREFORE, the defendants respectfully file this Response to the Motion to Withdraw

as Counsel (Document Number 101).



Dated: February 26, 2019                                   Defendants,
                                                           Lisa Mitchell, Michael Devine, and
                                                           John Camelo,

                                                           By their attorney,

                                                           NANCY ANKERS WHITE
                                                           Special Assistant Attorney General


                                                           /s/ Daryl F. Glazer
                                                           Daryl F. Glazer, Counsel
                                                           BBO No. 567138
                                                           Legal Division
                                                           Department of Correction
                                                           70 Franklin Street, Suite #600
                                                           Boston, MA 02110-1300
                                                           Tel. (617) 727-3300, Ext. 1102
                                                           Daryl.Glazer@MassMail.state.ma.us
         Case 1:16-cv-11666-LTS Document 102 Filed 02/26/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

February 26, 2019                                      /s/ Daryl F. Glazer
                                                       Daryl F. Glazer



                     CERTIFICATE OF COMPLIANCE WITH L.R.7.1

       I, Daryl F. Glazer, counsel for defendants, , hereby state that I complied with the
requirements of Local Rule 7.1 in that I notified plaintiff’s counsel that I was filing this
Response.


Date: February 26, 2019                                /s/ Daryl F. Glazer
                                                       Daryl F. Glazer
